 



Exhibit 10.3
Schedule Identifying Material Details of
Executive Agreements Substantially Similar to Exhibit 99.1 to Huntington’s
Current Report on Form 8-K dated November 21, 2005

      Name   Effective Date
Thomas E. Hoaglin
  January 1, 2007
Marty E. Adams
  July 17, 2007

Schedule Identifying Material Details of
Executive Agreements Substantially Similar to Exhibit 99.2 to Huntington’s
Current Report on Form 8-K dated November 21, 2005

      Name   Effective Date
Daniel B. Benhase
  January 1, 2007
Richard A. Cheap
  January 1, 2007
Donald R. Kimble
  January 1, 2007
Mary W. Navarro
  January 1, 2007
Nicholas G. Stanutz
  January 1, 2007

Schedule Identifying Material Details of
Executive Agreements Substantially Similar to Exhibit 99.3 to Huntington’s
Current Report on Form 8-K dated November 21, 2005

      Name   Effective Date
James W. Nelson
  January 1, 2007

